8 N.Y.3d 976 (2007)
HILARY GUISHARD et al., Respondents,
v.
GENERAL SECURITY INSURANCE COMPANY, Appellant.
Court of Appeals of the State of New York.
Submitted February 20, 2007.
Decided May 8, 2007.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise granted.